                        3:20-cv-03233-SEM-TSH # 57              Page 1 of 4
                                                                                                         E-FILED
                                                                   Thursday, 31 December, 2020 09:46:33 AM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

IN RE: THE MARRIAGE OF:                           )
                                                  )
CHUNG CHUI WAN,                                   )
                                                  )
       Petitioner,                                )
                                                  )
               and                                )           No. 3:20- cv – 03233 – SEM - TSH
                                                  )
MICHEL DALE DEBOLT,                               )
                                                  )
       Respondent.                                )


                       MOTION TO AMEND SCHEDULING ORDER

       NOW COMES the Respondent, MICHEL DALE DEBOLT, by and through his attorneys,

BEERMANN LLP, and pursuant to Federal Rule of Civil Procedure 16, requests to amend the

Scheduling Order in this matter as follows:

       1.      Respondent moves to amend this Court’s scheduling order to permit his expert to

meet with the minor children, a task he is presently unable to complete because, by agreement of

the parties, Petitioner is exercising parenting time with the children. Incredibly, Petitioner objects

to this request, necessitating this Motion.

       2.      On November 18, 2020, Magistrate Judge Tom Schanzle-Haskins entered a

comprehensive scheduling order in this matter. (Dkt. 33).

       3.      On November 24, 2020, Judge Sue E. Myerscough entered an additional order

setting this matter for trial on March 30, 2021 based explicitly upon Petitioner’s request for “an

expedited final pretrial conference and bench trial.” (Dkt. 38).

       4.      On December 16, 2020, Petitioner, through new counsel, moved to advance the
                         3:20-cv-03233-SEM-TSH # 57              Page 2 of 4




trial date as Petitioner’s counsel would be out of town on the weekend immediately preceding the

trial date.

        5.      On December 18, an Order was entered advancing the trial date one week to March

23, 2021 to accommodate Petitioner’s request.

        6.      Pursuant to the Scheduling Order in this matter, Rule 26 expert reports are due

January 6, 2021.

        7.      Respondent identified five potential witnesses on his behalf, including the

Petitioner, the Respondent, the Guardian ad Litem and two experts. One of Respondent’s experts

is a psychologist, Dr. Alan Jaffe. As part of Dr. Jaffe’s evaluation, he needs to meet with the minor

children once separately, and once with the Respondent. Once he is able to conduct these meetings

he can finalize his report. Petitioner has identified 21 witnesses, including five experts. The

Petitioner has disclosed one psychological expert, Dr. Robert Shapiro.

        8.      On or about December 14, 2020, counsel for Petitioner informed the other attorneys

that Petitioner would be coming to Illinois for parenting time in approximately one week.

        9.      An order was subsequently entered by agreement giving Petitioner exclusive

parenting time for 16 days from December 26, 2020 to January 10, 2021. Respondent drove the

children to Chicago on December 26, 2020 and will pick up the children in Chicago on January

10, 2021. (Dkt. 56).

        10.     Upon information and belief, Petitioner is taking the children to meet with her

psychological expert, Dr. Robert Shapiro while in Chicago.

        11.     Given Petitioner’s agreed-upon exercise of parenting time through January 10,

2021, Respondent will not be able to schedule the meeting between the children and his expert

until after that date, and after the relevant disclosure deadline.
                        3:20-cv-03233-SEM-TSH # 57           Page 3 of 4




        12.     Respondent is requesting an extension of the January 6, 2021 deadline for expert

reports to January 27, 2021. The deadlines for rebuttal reports and expert depositions for the two

psychologists can be extended by 14 days for these two witnesses only and this will not prejudice

either party.

        13.     Respondent’s counsel proposed an extension of the expert report deadlines to

Petitioner’s counsel on December 23, 2020 prior to the entry of the parenting time order.

Petitioner’s counsel did not respond until 7:28 p.m. on December 30, 2020 and stated Petitioner

would not agree to any extension. It should be noted that the Petitioner previously requested an

extension of time to serve written discovery which was granted by this Court, and had been agreed

upon by Respondent’s counsel.



WHEREFORE, Respondent, Michael Dale Debolt, respectfully requests that this Court amend the

scheduling order to set the expert report deadlines for Dr. Jaffe and Dr. Shapiro to January 27,

2021, the rebuttal reports to February 10, 2021 and expert depositions to February 24, 2021.

                                                                   Respectfully submitted,

                                                                     BEERMANN LLP

                                                                     Attorneys for Respondent

                                                                   /s/ Matthew D. Elster


Matthew D. Elster – ARDC #6303242
BEERMANN LLP
Attorneys for Respondent
161 North Clark Street, Suite 3000
Chicago, Illinois 60601
Tel: (312) 621-9700
Fax: (312) 621-0909
Email: mdelster@beermannlaw.com,
                      3:20-cv-03233-SEM-TSH # 57           Page 4 of 4




                               CERTIFICATE OF SERVICE
       I hereby certify that on this 31st day of December, 2020, a copy of the attached

document was filed via the court’s CM/ECF system, which will send electronic notice to all

counsel of record who have appeared in this case.


                                                    /s/ Matthew D. Elster
